UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2007 Bottomline Technologies (de), Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-25259 02-0433294 (State or Other Jurisdiction of Incorporation (Commission File Number) (IRS Employer Identification No.) 325 Corporate Drive, Portsmouth, New Hampshire 03801 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (603)436-0700 Not Applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On November 15, 2007, the compensation committee of the board of directors of Bottomline Technologies (de), Inc. (the “Registrant”) amended the cash bonus plan for Robert Eberle, the Registrant’s President and Chief Executive Officer,for the fiscal year ended June30, 2008 (the “Bonus Plan”), to provide for the payment of a cash bonus of up to 120% of Mr. Eberle’s base salary based upon the achievement of revenue and operating income targets established by the committee and the achievement of key management objectives.Prior to this amendment, the Bonus Plan provided for the payment of a cash bonus of up to 100% of Mr. Eberle’s base salary. Cash bonuses under the Bonus Plan are based on a percentage of base compensation and are intended to be measured and paid quarterly, with an opportunity for review of the overall bonus at year end.Determinations regarding the bonuses are at the discretion of the compensation committee. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOTTOMLINE TECHNOLOGIES (de), INC. November19, 2007 By: /s/ Kevin Donovan Kevin Donovan Chief Financial Officer and Teasurer
